ORDER
Jeanette Routh appeals the trial court’s judgment awarding her only $100 per month in maintenance and awarding her former husband half of her pension. The judgment is affirmed.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Rule 84.16(b).